On Rehearing.
Miller, J.
In this case the appeal of Octave Thibodeaux, one of the defendants, was dismissed, afterward reinstated and is now before us for decision.
For the reasons stated in our opinion given on the appeal of Au-guste Thibodeaux, we reversed the verdict and sentence as to him, and for the same reasons it is now ordered, adjudged and decreed the sentence of the lower court of Octave Thibodeaux be annulled and set aside; that he be held for another trial, and to this end that this case be remanded to be proceeded with according to law.